Chapman, C. J.
When the writ was entered, the declaration consisted of a count on an account annexed, but without a bill of particulars. Such a count was amendable by annexing a bill of particulars, before the existence of the practice act. Tarbell v. Dickinson, 3 Cush. 345. But the power of courts to allow amendments has since been much extended. Gen. Sts. c. 129, §§ 40-42. The declaration was sufficient to give the justice jurisdiction; and, having jurisdiction, he was authorized to allow the amendment. Exceptions overruled.